Citation Nr: 1456166	
Decision Date: 12/22/14    Archive Date: 01/02/15

DOCKET NO.  00-24 127	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas



THE ISSUE

Entitlement to an increased rating for degenerative disc disease of the lumbar spine, currently evaluated as 40 percent disabling.  



ATTORNEY FOR THE BOARD

S. Keyvan, Counsel



INTRODUCTION

The Veteran served on active duty from July 1982 to December 1989.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from the August 2000 rating decision, which in pertinent part, denied a disability rating in excess of 40 percent for the Veteran's chronic low back pain with strain (later characterized as disc disease of the lumbar spine).  

The Board initially remanded this claim, along with several other claims that were on appeal at the time, for additional development.  After the development had been conducted and the claims file was returned to the Board, in a July 2003 decision, the Board denied the claim for a rating in excess of 40 percent for the low back disability.  

The Veteran appealed the Board's July 2003 decision to the United States Court of Appeals for Veterans Claims (Court), and in August 2004, the parties to the appeal filed a joint motion asking the Court to vacate the Board's decision and remand the matter for readjudication.  In August 2004, the Court vacated the Board's decision and remanded the matter for proceedings consistent with the parties' Joint Motion for Remand (Joint Motion).  

The Board remanded the case for additional development in March 2005, and in March 2006, the Board granted a 10 percent rating for the right lower extremity radiculopathy separate from the 40 percent rating assigned for the Veteran's low back disability.  The remainder of the appeal was otherwise denied.  

The Veteran appealed this decision to the Court, challenging the portion of the Board's decision that denied a rating in excess of 40 percent for his low back disability.  By a memorandum decision dated in May 2008, the Court vacated and remanded the portion of the Board's decision that denied an increased rating for the Veteran's low back disability.  In January 2009, the Board remanded the claim so the regional office (RO) could schedule the Veteran for a requested Board hearing.  However, in an October 2009 letter, the Veteran's then-appointed representative indicated that the Veteran did not wish to participate in a hearing of any kind.  Accordingly, the Veteran's hearing request was considered withdrawn. 38 C.F.R. §20.704(e) (2014).  

In a February 2010 decision, the Board denied a disability rating in excess of 40 percent for the low back disability.  The Board also denied the Veteran's claims for service connection for diabetes mellitus type II, Graves' disease, and hypertension, and further denied disability ratings in excess of 10 percent for service-connected depression, peptic ulcer disease, and radiculopathy of the right lower extremity.  Claims of service connection for arthritis of the right and left foot and entitlement to a total disability rating based on individual unemployability (TDIU) were remanded for additional development.  

The Veteran appealed this decision to the Court, and in a June 2012 Memorandum Decision, the Court affirmed the February 2010 denial of service connection for diabetes mellitus, Graves' disease, and hypertension, as well as the denial of ratings in excess of 10 percent for depression, peptic ulcer disease and radiculopathy of the right lower extremity.  However, the Court determined that the Board's decision to deny a rating of 60 percent for the Veteran's low back disability was clearly erroneous.  

Additional issues were raised after the February 2010 Board decision.  Specifically, the Veteran filed a claim for service connection for sleep apnea in March 2010, and another claim for a rating in excess of 10 percent for his service-connected depression in January 2011.  In a November 2010 decision, the RO denied entitlement to service connection for sleep apnea.  In an April 2011 decision, the RO granted an increased (30 percent) disability rating for his depression, effective January 11, 2011.  The Veteran perfected timely appeals of these decisions.  In addition, as noted above, the claims of service connection for arthritis of the feet and for entitlement to a TDIU had been remanded for further development in the February 2010 Board decision, and were subsequently returned to the Board after evidentiary development had been undertaken.  In a March 2014 decision, the Board remanded all these issues for further development.  

Review of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims folders reflects that some development has in fact been undertaken in accordance with the Board's March 2014 remand, but the agency of original jurisdiction (AOJ) clearly has not completed development or re-certified the claims to the Board.  As such, no action will be taken at this time, but the AOJ should continue to address the Board's March 2014 remand directives. 

The Veteran was previously represented by a private attorney.  However, in a December 2014 letter, the Veteran revoked his appointment of the private attorney as his representative.  A power of attorney may be revoked at any time, and an agent or attorney may be discharged at any time.  See 38 C.F.R. § 14.631(f)(1) (2014).  As such, the Veteran is now representing himself.


FINDING OF FACT

The Court reversed the Board's 2010 denial of a rating greater than 40 percent for degenerative disc disease of the lumbar spine, thereby awarding a 60 percent rating. 


CONCLUSION OF LAW

In accordance with the June 2012 Memorandum Decision issued by the Court, a 60 percent rating for degenerative disc disease of the lumbar spine is warranted.  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran filed a claim seeking an increased rating for his service-connected back disorder in January 1999, and initially, in a rating decision dated in March 1999, the benefits were denied.  However, after additional medical evidence was received, the RO increased the disability rating to 40 percent, but denied a rating in excess of this evaluation, via an August 2000 rating decision.  
As noted above, following a lengthy appellate process, the Board denied a rating greater than 40 percent in its 2010 decision.  In accordance with the diagnostic criteria in effect under the rating schedule in effect prior to September 23, 2002, the Court found the Board's decision denying a disability rating of 60 percent to be clearly erroneous.  The result was a reversal of the Board's denial and award of the 60 percent rating by the Court.  The order below implements the June 2012 decision by the Court.  


ORDER

A 60 percent rating for degenerative disc disease of the lumbar spine is granted, subject to the provisions governing the award of monetary benefits.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


